)
t
                                     j
                                   i-fj   yEE Document 301 Entered on FLSD Docket 05/19/2021
                         Case 1:18-cr-20939-CMA     '
                                                                                          ' Page 1D.
                                                                                                  ofc.
                                                                                                     2
                                                                                                                              ytkvzsv
.                                    l
.
'                                                                                                                                  P'' ' '' '                            '
                                                                                                                                      ?' '
1                0,r .1      l7
                              ,
                              -
                              .
                              '
                              -,-
                                c-
                                 :-,      ...-- -
                                                            -,s ,.,-.,-,-.---                                                       Tt,- ,-J,?-:)v,,
                                                                                                                                   #t        .



k
.
7
(        -           -       -
                                     I--
                                     t e-                              so#tf* j,,,,, jpjynr.r (.                                                                             j
t ----1
      j                                   - -       -               %L. /1/4 b$df//f,e Dls;p
                                                                                           '.Jcr m @   ,
t
y.----- -y
l
)
                                                                                   qs xy p/y(4g;j                                                                            ,
(
t
r   .        . .             .. .     )
                                     .a
                                      ,
                                                                              f-4lt-Ap'
                                                                                      ./f-2pf9fcr/z-e zp&y-
1
.

                                      j
                 -       -       -
                                      j
                                      -----
                                      '
                                                                                                                                                                         $j
                                                                                                                                                                         '
'


    '
                                      i kbf'
                                           f'
                                            ë,p brtlbb lr                                      &
                                      )                             *#                                                                                 -        -    -



1
.                                     )..-. .                            . ..                                      .       . .-.-..
                                                                                                                                  - -..
                                                                                                                                      -..-..-.-
                                                                                                                                              ..-..
                                                                                                                                                  ---
                                                                                                                                                    ......-...-.
                                                                                                                                                               -.
                                      l
                                                ss j                                -.
,
                                                y
        - - -- --- - .. -             )!
                                       k/f-                                                -               .                              .-      -             -.       .
)                                     @
    l--.----- ( -                                               .            .- (                              .       -
)
'
      )YJ.P:#f?: 144* 5                         ,           .

) *è .t- X X
t        k                                                                                                                                                                   (
y.-..-..-) -.--
              . .-- ...                                                        ... . .                                 ..- - ... ...
t                                    )                                              .D m r: pr ke+,..p
                                                                                                   -




)
t
'-...-..) . .                                                        .              - ..                           .   .       .           .               ..                .
t                                     à                             Xmbp A ,h* * /& Qhp>
                                                                                     .                             .
                                                                                                                                G /4 > uy
y                                     j                                  j         lty yyy         yyyx wm.
                                                                                                          a
C            -           -
                                      1
                                      ,                 -                     k$ H'
                                                                               .  II 44/ r.R(A' V -X -.-    -
t                        -
                                      ?+#? /:
                                      t-
                                                                                    m Ji/z aGtf %?& * U'//,-                            - ./..-                          -
r
t                                     t
                                      l      ùtkkts.î. /+b #//JA/ M    (aR4 Jw                                                                                               :
è                                     )     ,$ (( j    g sy. qj. y y ys cog;5                                                                                                )
    t                                 !
                                      t1f2:/: / Jtdço /j 'Fi/ W !?.V R //r@7zr1//tY-                                                                                         ,
    t                                 )v?âzl$, pf-/:r lnwtdtb= frrtïzô / ' tf '
                                                                              /?
                                                                               p'-                                                               ''
Cr tj/llk< > 4+ j w zsss4/*
t
)
)            - . - --.- - - -
                                      )
                                      --...
                                          -                                                                                                  .                  -        .
    :                                 l                                                                                                                                      y
                                                                                                                                                                             '
)
.
                                      J
i.
                 .
                                      l
'




             .
                è.,       v a         Case
                                        :'
                                         l.
                                           1:18-cr-20939-CMA Document 301 Entered on FLSD Docket 05/19/2021 Page 2 of 2
                                           ar
                                                                                                                                          'd
                                                                                                                                            ,




   ï'
            .(
. '.                          .
.'      :Eè;
.   .
    p
             t
             '
             ) p
                .)        .
                )                         't$
                l                     .
             )                        . .
             r                        .#
             t .                      '
             1
             .                            .
                                                                                                                                   b
                                                                                                                                   .'>e,.k
                                                                                                                                      :
                           * w                             <       <
        r
        )                  N                  m            O M
                                  .
                                                                                        V                     c
        7
        (
        '
          y
          Z ,
             I
             8
                                                          X X '=J                          !                              /
        ..

           - 2                                            < Q W                        N                      k
                                                                                                                      rb
                                                                                                                     $Y
                                                                                                                       je ,*'x
                                                                                                                      .'   ''' '
                                                                                                                     . )> * Y'*
        ..j
          -
          l
          d
          -
          r
          :
         ''
        .,
        t
           -
           i
           r
           :
           -
           ,
           i
           .
           :-


          W >
             I
             ;
             j
             i
             k
             ë!
              1
              I
              !               ..
                                              -   ,
                                                                           <                                  UJ
                                                                                                                     1/       -''-
        ë
        '
        qC
        -'
                          W
                          l
                          j
                          '
                          r
                          -
                          :
                          '
                          l
                          r
                          j
                          -
                          'l
                           i
                           -;7
                             1
                             '
                             11
                             .;
                              '
                                                  .       o k                                                 O
        .                 <                   v           O        +                                          œ
    )                     2                   -           =        <       =
    (                     o
    fi                                                    A>                           '=
        k

    (                                                     A
                                                          Ye       -                   =-
    )
    t
                                                          <- p                         H
                                                                                       >
    .
    .                                                     >  .-.       .
    7
    f                                                      D
                                                          ..       =                   Y-Y
    t
    .
    ,                                                                          k.- l           >    (!1       m
                                                                   .
                                                                                                     (r1
'
.y
'
j
.
                                                          d
                                                          ui
                                                           :r Q
                                                              .V                       ..
                                                                                        m .          (I)
                                                                                                    .:*4!
                                                                                                            * >
.
)
                                                          1- < uo =' i                              j%..    X Q
                                                                                                    j*h.
)
..                                                        XX =* O                                     I     * œ
.
,y
.
.
)
 j
 !
                                                          75 so '
                                                                o- r U                             (I)
                                                                                                   (NI
                                                                                                            D œ
(f
)                     %
                                                                                                              œ
                                                                                                   (:)
7
(
7
2 V ..s
                                                                                                   (:1       K
yN
i.y
             >
             >
             O XQ
             - <                      V '2
                      -
                                          = %
                                            .a-'
            m
            o
                      'u                              w
                      .
                                      :s-
                              vq '
             Q X-
            b
            -
            Y=jo
               ''
                <5.j
                      ,
                                  .   ,,



        *
        Z.'
          Z%
           .
           ),$
             -2
